                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION

 UNIVERSAL UNDERWRITERS                                 )
 INSURANCE COMPANY,                                     )
                                                        )
                    Plaintiff,                          )
                                                        )
         v.                                             )
                                                        )   Case No. 7:17-cv-30
 MICHAEL G. LALLIER, RLC, LLC, d/b/a                    )
 REED LALLIER CHEVROLET, MGL,                           )
 INC., GRJ, INC., and GENE REED, JR.,                   )
                                                        )
                       Defendants.                      )
                                                        )

                                 NOTICE OF SETTLEMENT

       Defendants RLC, LLC, d/b/a Reed Lallier Chevrolet, GRJ, Inc., and Gene Reed, Jr.,

MGL, Inc., and Michael G. Lallier (collectively the “Defendants”), with the consent of

Plaintiff Universal Underwriters Insurance Company (“Plaintiff”) (Plaintiff and Defendants

are collectively the “Parties”), by and through undersigned counsel notify the Court of the

following:

       1. Plaintiff and Defendants have reached an agreement to resolve all claims in this

             matter;

       2. The Parties are currently working on a confidential settlement agreement and will

             file a dismissal in this matter shortly;

       3. Therefore, the Parties respectfully submit there is nothing for this Court to rule

             on at this time.




                                                   1

             Case 7:17-cv-00030-D Document 81 Filed 03/29/19 Page 1 of 3
This the 29th day of March 2019.



                                   Respectfully submitted,

                                    /s/ L. D. Simmons
                                    L. D. Simmons
                                    N.C. Bar No. 12554
                                    T. Richmond McPherson, III
                                    N.C. Bar No. 41439
                                    MCGUIREWOODS LLP
                                    201 North Tryon Street, Suite 3000
                                    Charlotte, North Carolina 28202
                                    Telephone: (704) 343-2000
                                    Email: lsimmons@mcguirewoods.com

                                    Attorneys for RLC, LLC, d/b/a RLC
                                    Chevrolet, GRJ, Inc., and Gene Reed, Jr.

                                    James G. Middlebrooks
                                    Middlebrooks Law PLLC
                                    6715 Fairview Road Suite C
                                    Charlotte, NC 28210
                                    gil@middlebrooksesq.com

                                    Attorney for MGL, Inc. and Michael G. Lallier




                                              2

          Case 7:17-cv-00030-D Document 81 Filed 03/29/19 Page 2 of 3
                              CERTIFICATE OF SERVICE

       I hereby certify that I served a copy of the foregoing NOTICE OF SETTLEMENT

by ECF filing, and by depositing a copy, postage prepaid, in the United States mail, to the

following:



               Kenneth B. Rotenstreich
               Camilla DeBoard
               Teague, Rotenstreich, Stranland, Fox & Holt, LLP
               101 S. Elm St., Suite 350
               PO Box 1898
               Greensboro, NC 27401
               kbr@trslaw.com
               mgh@trslaw.com


       This the 29th day of March 2019.



                                                  /s/ L. D. Simmons
                                                  L. D. Simmons




                                              3

             Case 7:17-cv-00030-D Document 81 Filed 03/29/19 Page 3 of 3
